REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Kominac et al. (US 8504654B1) generally discloses the aspect of A non-transitory computer-readable medium that provides instructions that, when executed by a processor, cause the processor to perform operations instantiating an instance of a remote application in a server intercepting, at the remote application instance, a first set of one or more draw commands associated with output of the remote application instance; providing the first set one or more draw commands to the client device to cause a client application executing on the client device  to render one or more portions of output on the client application based on the first set of one or more draw commands; receiving, at the remote application instance, an input event from the client application; and providing a second set of one or more draw commands  to the client device to cause the client application to render one or more portions of output on the client application based on the second set of one or more draw commands, and in view of Mehta et al. (US 2019/0025903A1) further teaches wherein the remote application instance being instantiated responsive to a request from a client device.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	The remote application instance being instantiated responsive to a request from a client device remote from the server; intercepting, at the remote application instance, a first set of one or more draw commands associated with output of the remote application instance, the first set of one or more draw commands including a first set of vector commands; and providing a second set of one or more draw commands to the client device, the second set of one or more draw commands including a second set of vector commands to cause the client application to render one or more portions of output on the client application based on the second set of vector commands.

The claim limitations are quite unique in the sense that based a first draw command including vector commands provide rendering of specific portions of output to the client application. The draw command is not based on the input event from the user, but then the user input event would cause a second set of draw command including vector command to cause application to render other portions of output on the client application. These limitations are different from prior arts. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Garrity Pub. No.: 2016/0217408. A user may change the dimension 130 displayed by command center 100 simply by selecting different icons 154 displayed by a remote control application 156 operating on device 110. Remote control application 156 sends an input vector 135 to socket server 108 identifying the selected dimension 103. Socket server 108 sends input vector 135 to different display modules operating with applications on display devices 102, 104, and 106. Display modules 142 request analytics engine 114 to upload content or metrics associated with the new dimension 130. Display modules 142 then automatically display the associated content or metrics for a same synchronized time period.
 ii. Morard et al., Pub. No: 2017/0270077A1: The client 200 can be realized upon the basis of an architecture running an application denoted as remote user interface (UI) application 1317 which can be in charge to receive a request signal in order to display the element text from the server, e.g. the server 100 as described in conjunction with FIG. 1, using the second communication session 1315. This can be realized in order to send the request signal to the local GUI engine 1319, wherein a subset of the GUI engine 1319 being able to render the element text as a bitmap or in a vector representation can be used, and also to send a request signal indicating a user input, e.g. from a key pressed and/or released event, for example from a remote control or any input device employed by the application 1201 running on the server 100 to the server 100..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179